DETAILED ACTION

Status of Claims


Claims 1-4, 6-9 & 21-31 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 1/17/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 

Response to Arguments

Applicant's arguments regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  The judicial exception recited in the claims is integrated into practical applications The Office Action acknowledges that "[t]he claims are either directed to a system or method, which is one of the statutory categories of invention." Office Action at page 7. Applicant agrees with this assertion and, therefore, turns to the assertions that appear to be relevant to the revised step 2A of the analysis. Under this step, the Office first "evaluate[s] whether the claim recites a judicial exception" and then "evaluates whether the judicial exception is integrated into a practical application." Federal Register Vol. 84, No. 4, p. 54. 
Applicant submits that to the extent that the claims recite any mental process (which Applicant in no way concedes), any such judicial exceptions are integrated into practical applications of those concepts. Applicant submits that the claims provide technical improvements to a technical field and that such improvements are relevant both to show integration into a practical application under Step 2A, see MPEP § 2106.04(d)(I) and to show substantially more than an abstract idea under step 2B, see MPEP § 2106.05(I)(A). For example, Applicant has outlined below that the claims are directed to improvements in computer processing technology (e.g., improving the catch rate of transaction processing systems and, as a result, improving transaction security). Applicant submits that the claims present a technical solution to technical problems that arise with electronic transactions, similar to the claims in DDR holdings…Specifically, the improvements relate to the technical field of transaction processing systems and transaction security. Applicants specification specifies that the disclosed techniques relate to improvements in "security in computer systems" Specification at [0001]. This application relates to the technical fields of machine learning and graph theory. See, e.g., id. at [0003] (discussing the use of a "graph embedding model"), [0027] and [0033] (discussing the use of machine learning techniques in the "fraud detection model 104"); Fig. 3 (depicting a graph model used to sender accounts and recipient accounts in one non-limiting embodiment). Such improvements are relevant both to show integration into a practical application under Step 2A, see MPEP § 2106.04(d)(I) and to show substantially more than an abstract idea under step 2B, see MPEP § 2106.05(I)(A).  Further, the disclosed techniques solve the technical problem of identifying and preventing fraudulent or otherwise malicious activity attempted via a computer system, which may occur when a legitimate user loses control over their user account with the computer system to a malicious user. See, e.g., Specification at [0002]. In addition to describing a technical problem, the disclosed techniques provide a technical solution to the technical problem. For example, the disclosed techniques provide use of machine learning and graph theory to address the above-identified technical problem. In particular, the Specification describes at [0003] "using a fraud detection model to evaluate requests to access electronic resources," where, in various embodiments, "the fraud detection model is a multipartite graph embedding model that uses node embedding to represent the various sender accounts and various recipient accounts with edges representing requests by 
Intuitively, if many sender accounts 102 send links 122 to the same recipient email address, then it is more likely to be an attacker email address. The likelihood of the recipient account 130 being an attacker email address in turn helps determine whether a request 134 related to this email address is suspicious. Based on this Fig. 3, certain inferences can be made. For instance, recipient account 130 r2 could be an attacker email because it receives messages with links 122 from multiple sender accounts 102. Additionally, on the sender account 102 side, sender account 102 sl could be suspicious since it sent messages with links 122 to multiple recipient accounts 130, it could have been taken over by fraudsters. 
Moreover, the last two requests (modeled as edges 316 and 318) could be fraudulent as well because attackers usually would check the link 122 before sending it out and hence multiple requests 134 could happen. Indeed, the inventor was able to statistically confirm these reasonable guesses as discussed herein. Thus, the ability to memorize past behaviors is crucial to the fraud detection task. Specification at [0036] and [0043]. The Specification then describes technical solutions that utilize embedding values for the sender and recipient accounts to determine whether to accept an incoming request to access an electronic resource: 
Thus, in various embodiments, when an incoming request 134 is received and evaluated using fraud detection model 104, the evaluating includes generating updated embedding values for the sender account 102 and recipient account 130 that are associated with the request 134 (and related transaction). In various embodiments, the updated embedding value for the 
on the request 134, the updated embedding value for the sender account 102, and the previous embedding value for that particular recipient account 130 (or an initialized embedding value for that recipient account 130 if the request 134 is the first associated with that recipient account 130). These updated embedding value both continue to tune fraud detection model 104 and are useable by fraud detection model 104 to predict whether a particular recipient account 130 is suspected of fraud. In various other embodiments, fraud detection model 104 can additionally or alternatively use the updated embedding value for a particular sender account 102 to predict whether that particular sender account 102 has been compromised. Moreover, because fraud detection model 104 is automatically adjusted by incorporating updated embedding values as requests 134 come in, when a second incoming request 134 is received, the second incoming request 134 is evaluated using the automatically adjusted fraud detection model 104 (and fraud detection model 104 is also automatically adjusted to reflect changes from the second incoming request 134). Specification at [0055]. Based on the description in the Specification, the claims recite a technical solution to the identified technical problem…Further still, the disclosed techniques describe a technical advantage of the technical solution, including improving the catch rate of transaction processing systems (and as a result improving transaction security). For example, the specification discusses:  Accordingly, the disclosed techniques may enable computer system 100 to prevent fraudulent requests 134 from being requests 134 may be evaluated in a scalable manner such that numbers of requests 134 on the order of thousands or millions can be quickly evaluated with minimal user interaction. Specification at [0027]. [B]y leveraging machine-learning techniques, the fraud detection model 104 is quickly able to adapt to changing conditions (e.g., identify newly compromised sender accounts 102, new recipient accounts 130 that are associated with fraud, identify transaction patterns that indicate a new modus operandi of malicious actors) and respond accordingly. Specification at [0027]. As discussed herein, a memory-base graph embedding technique that can remember past behaviors through previous node embedding values can improve the fraud detection task. 
Specification at [0043]. The memory-based graph embedding model (e.g., fraud detection model 104) discussed herein fulfills three important tasks. Firstly, it is able to utilize past transaction and request 134 information by its memory mechanism though previous embedding values of the nodes (e.g., nodes 302, 304, 306, 320, 322, 324). Secondly, it has the ability to handle graphs with multiple edges. Third, fraud detection model 104 is able to accommodate dynamically changing graphs and naturally generalize to unseen nodes. 
Specification at [0053].  According to testing performed by the inventor, embodiments of fraud detection model 104 achieved a more than 20% increase in recall at fixed precision as compared to baseline models. The inventor tested a dataset of request 134 against other techniques such as XGBoost with Synthetic Minority Over-sampling Technique (SMOTE), Support Vector Machine with SMOTE, Random Forests with SMOTE, and Multi-layer Perceptron Although precision and recall are both preferred to be high, they are essentially a trade-off between catch rate and user experience. In various instances, as much as high catch rate is desired, a service produce might not want to sacrifice user experience by guiding too many legitimate users (e.g., sender user 110, recipient users 132) for additional authentication. In order to balance catch rate and user experience, in various instances, a service provider might set a criterion for true positive vs false positive to be less than 1:2, which translates into precision to be above 33%. This means for each of the true fraudulent action a model catches, the service provider determines to tolerate two false positives. In such an instance, therefore, a goal is to maximize recall at 33% precision.  Embodiments of fraud detection model 104 discussed herein were able to achieve >50% recall, which surpassed all of the baseline models by 20% or more.  Moreover, not only at 33% precision, embodiments of fraud detection model 104 outperformed the baseline models in terms of catch rate at all precision levels.  Because groundtruth may be noisy (e.g., not all fraud is discovered, there may be mistakes in reporting particular requests 134 as fraudulent), model robustness against noisy groundtruth is also important. The inventor determined, though, that while the performance of fraud detection model 104 worsened with increased levels of groundtruth noise, embodiments of fraud detection model 104 demonstrated better catch rate at 33% precision compared to all baseline models even with noisy groundtruth. 
Specification at [0056]-[0061].  Thus, the disclosed techniques not only improve the efficiency with which transactions are processed/completed, they also improve the security of transactions. Therefore, Applicant submits that the claims are directed to improvements to a technical field. 

Examiner:  The arguments are unpersuasive.  As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement. In the instant invention, the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id.  Claim 1 generically requires “supervised machine learning”. It’s not clear how the generic recitations of a basic computer implementation/components integrates the judicial exception as to “impose[] a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53.  The applicant does not indicate that the operations of Claim 1 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245.








Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by making the language more consistent:

Claims  7 & 26:
	“for [[a]]the given one of the plurality of previous requests”
	“the given one of the plurality of previous requests”.


No Prior Art rejection

Claims 1-4, 6-9 & 21-31 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

Page 2 of 19using the multi-partite graph model to generate a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request



The closest prior art of record includes:

Hansen (US 20130117646) provides a system and method for delivering and activating a virtual gift card. 

Chari (US 20170140382) provides a method for identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. 

Bruss (US 20200226460) provides a method to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions.

		
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-4, 6-9 & 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 21 & 28.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; receiving, by the computer system from a particular remote computer system, a request to access the first electronic resource via the first link, wherein the request to access the first electronic resource is associated with the first recipient account; in response to the request to access the first electronic resource, accessing a multi-partite graph model generated using a supervised machine learning training operation that includes: accessing request information for a plurality of previous requests, wherein a given one of the plurality of previous requests is associated a plurality of remote computer systems used to send the plurality of previous requests; and based on the multi-partite graph model, determining whether to authorize the request to access the first electronic resource, including by: Page 2 of 19using the multi-partite graph model to generate a particular embedding value corresponding to a particular requestor indicator of the particular remote computer system that sent the request; generating, based on the particular embedding value, a prediction score for the request; and determining whether to authorize the request to access the first electronic resource based on the prediction score.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and mitigating fraudulent attempts to access an account resource.  

fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer system, remote computer systems and supervised machine learning training operationin Claim 1 (in addition to the non-transitory CRM of Claim 21 & processor, non-transitory CRM of Claim 28) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  A brief description of each follows:	


Wang (NPL) discusses a deep structure learning model named DeepFD to differentiate normal users and suspicious users for the purpose of fraud detection using bi-partite graphing.

Wu (US 10936658) provides a method for facilitating task-dependent analysis of various types of data graphs, based at least on generation of a random graph based on node embeddings corresponding to a data graph.

Alesiani (US 20200193323) provides a method for hyperparameter and algorithm selection for mixed integer linear programming problems using representation learning.

Bhaskar (US 20200293878) provides for efficient handling of categorical variables in machine learning models to maintain correlative information of the categorical variables while limiting or eliminating excessive computing resources required to analyze that correlative information within a machine learning model, and detects when a number of similar categorical variable values are indicative of fraud.

Abdelhamid (US 20180032587) provides for incremental frequent subgraph mining on dynamic graphs using embeddings.

Jastrebski (US 20100169137) provides systems and methods to analyze data using a graph to identify fraudulent activity.

Gupta (US 20180060927) provides a method for initiating a similar transaction to one previously initiated by a user is disclosed.

Banerjee (US 20180196694) provides processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695